Name: Commission Regulation (EEC) No 285/93 of 9 February 1993 determining to what extent applications for import licences for calves not exceeding 80 kilograms lodged under Regulation (EEC) No 3619/92 can be met
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10. 2. 93No L 34/6 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 285/93 of 9 February 1993 determining to what extent applications for import licences for calves not exceeding 80 kilograms lodged under Regulation (EEC) No 3619/92 can be met THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 3619/92 of 15 December 1992 introducing manage ­ ment measures for imports of certain bovine animals for 1993 ('), and in particular Article 5 ( 1 ) thereof, Whereas Article 2 (3) of Regulation (EEC) No 3619/92 provides for the quantities reserved to customary impor ­ ters to be assigned in proportion to their imports at the full levy during 1990, 1991 and 1992 ; the quantities applied for exceed those available, a fixed percentage reduction should be set, HAS ADOPTED THIS REGULATION : Article 1 Applications for import licences for live animals of the bovine species weighing not more than 80 kilograms shall be met to the following extent : (a) for importers covered by (a) in Article 2 (2) of Regula ­ tion (EEC) No 3619/92, 10,371 % of the quantity imported in 1990, 1991 and 1992 ; (b) for importers covered by (b) in Article 2 (2) of Regula ­ tion (EEC) No 3619/92, 0,273 % of the quantity applied for. Article 2 This Regulation shall enter into force on 15 February 1993 . Whereas allocation of the quantities available to operators covered by point (b) in Article 2 (2) is to be made in proportion to the quantities applied for ; whereas since This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 February 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 367, 16. 12. 1992, p. 17.